 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                  )      Case №: 5:19-MJ-00057-1JLT
                                                 )
12                    Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                 )
13            vs.                                )
                                                 )
14    MARY MOLINA,                               )
                                                 )
15                    Defendant.                 )
                                                 )
16

17            Mary Molina has attested to her financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent her. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21   1.       John Meyer is APPOINTED to represent the above defendant in this case effective nunc

22   pro tunc to December 16, 2019. This appointment shall remain in effect until further order of this

23   court.

24
     IT IS SO ORDERED.
25

26        Dated:    December 17, 2019                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
